Action in conversion to recover damages for a wrongful seizure in this State of an automobile sold by defendant’s assignor in New Jersey under a conditional bill of sale to a person whose legal successor plaintiff claimed to be. Judgment, order denying motion for a new trial and order granting plaintiff’s motion to amend the judgment nunc pro tunc reversed on the law and a new trial granted, costs to appellant to abide the event. In order to invoke the provisions of section 74 of the Personal Property Law, it was necessary for plaintiff to prove he was the legal successor of the conditional vendee. Plaintiff purchased the automobile in this State from one Mann or a corporation controlled by him. There was no proof that Mann or the corporation had any legal right or title to the automobile. Lazansky, P. J., Young, Scudder and Davis, JJ., concur; Carswell, J., not voting.